                                                                         HH
Case 9:18-cr-80166-DMM Document 114 Entered on FLSD Docket 05/13/2019 Page 1 of 3
                 Case: 19-11825 Date Filed:
                                     (1 of 12)
                                            05/09/2019 Page: 1 of 2
                                                                                   May 13, 2019
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                                  MIAMI

                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

  David J. Smith                                                                    For rules and forms visit
  Clerk of Court                                                                    www.ca11.uscourts.gov


                                            May 13, 2019

   Thomas A. Burns
   Burns, PA
   301 W PLATT ST STE 137
   TAMPA, FL 33606

   Michael B. Cohen
   Michael B. Cohen, PA
   6400 N ANDREWS AVE STE 505
   FORT LAUDERDALE, FL 33309-9112

   Alan Schlesinger
   Law Firm of Alan Schlesinger
   31 NETTEETON DR
   WOODBRIDGE, CT 06525

   Appeal Number: 19-11825-F
   Case Style: USA v. Nicholas Wukoson
   District Court Docket No: 9:18-cr-80166-DMM-1

   This Court requires all counsel to file documents electronically using the Electronic Case
   Files ("ECF") system, unless exempted for good cause.

   The referenced case has been docketed in this court. Please use the appellate docket number
   noted above when making inquiries.

   Attorneys who wish to participate in this appeal must be properly admitted either to the bar of
   this court or for this particular proceeding pursuant to 11th Cir. R. 46-1. In addition, all
   attorneys (except court-appointed counsel) who wish to participate in this appeal must complete
   and return an appearance form within fourteen (14) days. Application for Admission to the Bar
   and Appearance of Counsel Form are available on the Internet at www.ca11.uscourts.gov. The
   clerk may not process filings from an attorney until that attorney files an appearance form. See
   11th Cir. R. 46-6.

   Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
   Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
   CIP within 14 days after the date the case or appeal is docketed in this court;
Case 9:18-cr-80166-DMM Document 114 Entered on FLSD Docket 05/13/2019 Page 2 of 3
                 Case: 19-11825 Date Filed:
                                     (2 of 12)
                                            05/09/2019 Page: 2 of 2


   Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
   or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
   See FRAP 26.1 and 11th Cir. R. 26.1-1.

   On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
   complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
   filers (except attorneys appearing in particular cases as pro se parties) are not required or
   authorized to complete the web-based CIP.

   Pursuant to Eleventh Circuit Rule 42-1(b) you are hereby notified that upon expiration of (14)
   days from this date, this appeal will be dismissed by the clerk without further notice unless the
   default(s) noted below have been corrected:

   File a Transcript Information Form, as required by Fed.R.App.P. 10(b)(1); a Transcript
   Information Form is available from the district court clerk. Appellant is required to file and
   serve copies of the form in accordance with the instructions included on the form. See 11th Cir.
   R. 12-1 and 31-1.

   In an appeal in a criminal case in which any issue is raised concerning the sentence, the parties
   must ensure that the record includes the transcript of the sentencing proceeding, and the
   presentence investigation report and addenda (under seal in a separate envelope).

   In any criminal appeal in which there is an issue involving the validity of the guilty plea,
   counsel or parties proceeding pro se must contact the district court to ensure that the record
   includes a transcript of the guilty plea colloquy.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Dionne S. Young, F
   Phone #: (404) 335-6224
Case 9:18-cr-80166-DMM Document 112
                                 114 Entered on FLSD Docket 05/08/2019
                                                             05/13/2019 Page 1
                                                                             3 of 2
                                                                                  3
                 Case: 19-11825 Date Filed:
                                     (3 of 12)
                                            05/09/2019 Page: 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION
                          Case No. 9:18-cr-80166-DMM-1


     UNITED STATES OF AMERICA,

           Plaintiff,

     vs.

     NICHOLAS WUKOSON,

           Defendant.


                                NOTICE OF APPEAL

           NOTICE IS HEREBY GIVEN that Defendant Nicholas Wukoson ap-

     peals to the United States Court of Appeals for the Eleventh Circuit from the

     judgment (Doc. 109) and all other orders in this case.


                                            Respectfully submitted,

                                            /s/ Thomas Burns
                                            Thomas A. Burns (FBN 12535)
                                            BURNS, P.A.
                                            301 West Platt Street, Suite 137
                                            Tampa, FL 33606
                                            (813) 642-6350 T
                                            (813) 642-6350 F
                                            tburns@burnslawpa.com

                                            Appellate counsel for
                                            Nicholas Wukoson




                                           1
